
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Diaz-Balart (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Sires, and
			 Mr. Rivera) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the murder of Wilman Villar
		  Mendoza and honoring his sacrifice in the cause of freedom for the Cuban
		  people.
	
	
		Whereas Wilman Villar Mendoza, a pro-democracy activist,
			 subsequent prisoner of conscience, husband, and father of two young children,
			 died at the hands of the brutal Castro dictatorship on January 19, 2012, after
			 suffering inhumane treatment, beatings, and abhorrent prison conditions;
		Whereas Villar Mendoza was a member of the Cuban Patriotic
			 Union and was arrested in Contramaestre on November 14, 2011, for protesting
			 against the totalitarian regime in Cuba and demanding basic human rights and
			 liberty, and was sentenced to four years in prison for
			 contempt;
		Whereas Villar Mendoza began a hunger strike that lasted
			 more than 50 days, was transferred to the infamous Aguadores prison on January
			 13, 2012, and was reportedly kept naked in solitary confinement in a humid
			 prison cell, deprived of water and medical treatment;
		Whereas he was transferred to Juan Bruno Zayas Hospital in
			 Santiago and, while he languished in a coma, dying of pneumonia and multiple
			 organ failures;
		Whereas the Cuban regime locked down the hospital to
			 prevent family members, friends, and fellow activists from visiting the dying
			 Villar Mendoza;
		Whereas the regime in Cuba reportedly has brutally beaten
			 and harassed Villar Mendoza’s wife, Maritza Pelegrino Cabrales, for her
			 participation in the women’s democracy group the Ladies in White, and has
			 threatened to take away her children if she does not abandon the group;
		Whereas representatives of many foreign governments
			 condemned Cuba’s egregious human rights abuses, its brutality, and the death of
			 Villar Mendoza;
		Whereas Vice President and spokesperson of the Spanish
			 Government, Soraya Sáenz de Santamaría, expressed the nation’s consternation
			 over Villar Mendoza’s death and called on the regime to release all political
			 prisoners declaring, The defense of human rights and freedoms will be a
			 constant in Spanish foreign policy, especially in the case of
			 Cuba;
		Whereas the Minister of Foreign Affairs of the Czech
			 Republic, Karel Schwarzenberg released a statement lamenting Villar Mendoza’s
			 death and declared, Czechs regret every loss of life of those, who as
			 Jan Palach and Jan Zajíc, sacrificed their lives for values as human rights,
			 personal dignity and political freedom;
		Whereas the Foreign Ministry of Slovakia condemned Villar
			 Mendoza’s murder and called on the regime to respect basic human rights
			 stating, What happened again points to the necessity for Cuba to
			 guarantee human rights to its citizens and enable them to express all their
			 non-violent political thoughts freely;
		Whereas the Ministry of Foreign Affairs of Poland
			 expressed its condolences to Villar Mendoza’s family and announced that,
			 Poland reiterates its plea to Cuban authorities to stop acts that
			 violate human rights;
		Whereas Amnesty International Special Advisor Javier
			 Zúñiga declared, The responsibility for Wilman Villar Mendoza’s death in
			 custody lies squarely with the Cuban authorities, who summarily judged and
			 jailed him for exercising his right to freedom of expression. His tragic death
			 highlights the depths of despair faced by the other prisoners of conscience
			 still languishing in Cuban jails, who must be released immediately and
			 unconditionally. The Cuban authorities must stop the harassment, persecution,
			 and imprisonment of peaceful demonstrators as well as political and human
			 rights activists;
		Whereas José Miguel Vivanco, the Americas Director at
			 Human Rights Watch, condemned the inhumane treatment of Villar Mendoza and
			 other dissidents by saying, Villar Mendoza’s case shows how the Cuban
			 government punishes dissent. Arbitrary arrests, sham trials, inhumane
			 imprisonment, and harassment of dissidents’ families—these are the tactics used
			 to silence critics;
		Whereas the Cuban Commission on Human Rights and National
			 Reconciliation reports that repression in Cuba increased dramatically as there
			 were a total of 4,123 arrests in 2011, which is about double the 2,074 arrests
			 in 2010, and there was a reported total of 786 political arrests in December
			 2011 alone;
		Whereas international human rights groups such as Amnesty
			 International and Human Rights Watch have called on the regime to end its
			 violent arrests and brutal crackdown on Cubans for simply expressing their
			 views, with Human Rights Watch summarizing conditions in Cuba in its 2012
			 report stating, In 2011 Raúl Castro’s government continued to enforce
			 political conformity using short-term detentions, beatings, public acts of
			 repudiation, forced exile, and travel restrictions and declared that
			 the regime increasingly relied on arbitrary arrests and short-term
			 detentions to restrict the basic rights of its critics, including the right to
			 assemble and move about freely;
		Whereas the regime’s increased repression has grown not
			 only in the number of arrests, but in the intensity of its brutality;
		Whereas in the last two years, the regime has murdered
			 other prisoners of conscience in addition to Villar Mendoza, including
			 activists Orlando Zapata Tamayo, Juan Wilfredo Soto Garcia, and Laura Pollan,
			 the inspirational leader of the Ladies in White;
		Whereas these brave martyrs are just a few examples of
			 Cuba’s burgeoning dissident movement which has bravely increased its activism
			 and deepened its resolve in the face of unrelenting, vicious attacks;
			 and
		Whereas Villar Mendoza forever will be remembered as a
			 symbol by the Cuban people in their struggle against tyranny, and his sacrifice
			 must never be forgotten: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)deeply mourns the tragic loss of Wilman
			 Villar Mendoza and expresses its condolences to his family, the Cuban people,
			 and the victims of repression throughout Cuba;
			(2)commends the Cuban
			 Patriotic Union, the Ladies in White, the Orlando Zapata Tamayo National Front
			 for Civic Resistance and Civil Disobedience, and other pro-democracy activist
			 organizations in Cuba for their courage and commitment to achieving fundamental
			 liberties despite the tremendous personal risk to them and their families, and
			 the acts of state repudiation that such heroism entails;
			(3)pledges solidarity
			 with the people of Cuba as they struggle against totalitarianism and brutality
			 to achieve fundamental rights such as freedom of expression, association,
			 political parties, and respect for human dignity;
			(4)condemns the
			 repression and egregious human rights abuses perpetrated by the Castro regime
			 against its own people; and
			(5)affirms that
			 Villar Mendoza, and Cuba’s other martyrs in the cause of freedom, forever will
			 be a symbol to the Cuban people in their struggle against tyranny and that
			 their sacrifices will not be forgotten.
			
